Citation Nr: 0208601	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  99-04 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic low back 
syndrome, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from May 1973 to January 
1977 and had active duty for training in August 1978.

This case comes to the Board of Veterans' Appeals (Board) 
from a decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The Board 
remanded the case to the RO in October 2001, and it was 
returned to the Board in July 2002.

FINDING OF FACT

The veteran's service-connected chronic low back syndrome is 
no more than moderate in degree and is productive of no more 
than moderate limitation of motion of the spine.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for chronic 
low back syndrome have not been met.  38 U.S.C.A. 1155 (West 
1991); 38 C.F.R. 4.71a, Diagnostic Codes 5292, 5295 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected low back 
syndrome is more disabling than 20 percent.  Service 
connection for low back syndrome has been in effect for such 
since 1980, when the RO granted service connection on the 
basis of the veteran's history of having injured his back in 
an accident while on active duty for training in 1978.  The 
10 percent rating assigned was increased to 20 rating by a 
July 1996 rating decision.  The current claim for an 
increased rating was received in March 1998.

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103A and 5107(a); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran comprehensive VA orthopedic 
examinations and personal hearings both before the RO and the 
undersigned Board member.  There is no indication of 
available relevant treatment records that are not presently 
included with the claims file.

The duty to notify the veteran of the evidence necessary to 
substantiate his claim, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in various 
correspondences; and the statement of the case and 
supplemental statements of the case informed him of the 
evidence considered and the requirements to establish the 
claim.  The actions by the RO reflect full compliance with 
the VCAA.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4.

The veteran's chronic low back syndrome strain is currently 
evaluated as 20 percent disabling under 38 C.F.R. 4.71a, Code 
5295.  Under this code, a 20 percent rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating is warranted for 
severe low back syndrome with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The medical evidence shows that the overriding complaint 
referable to the service- connected chronic low back syndrome 
is pain aggravated by activities such as bending, lifting, or 
carrying.  On the last VA examination of record in February 
2002, he could stand on both legs independently, and had a 
satisfactory gait pattern.  Also on the examination, there 
were no obvious muscle spasms, and X-rays of the lumbosacral 
spine were normal.  He had range of motion of the lumbar 
spine of forward flexion to 55 degrees, extension to 20 
degrees, and right and left lateral bending to 25 degrees.  
Range of motion on the May 1998 VA compensation examination 
in May 1998 was slightly better with forward flexion to 55 
degrees and extension to 25 degrees, right lateral bending to 
25 degrees and left lateral bending to 30 degrees.  The 
record shows that the veteran has received extensive medical 
treatment for a multitude of medical conditions and these 
conditions include the service-connected low back syndrome.  
the treatment has primarily been at VA medical facilities, 
and all the treatment records have been reviewed by the last 
VA medical examiner and the relevant portions were discussed 
as part of the February 2002 examination report.

A review of the entire record does not show that the 
veteran's chronic low back syndrome is more than moderate in 
degree.  Severe lumbosacral strain is not shown, with listing 
of the whole spine to the opposite side, marked limitation of 
forward bending in a standing position, or loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  Thus the requirements for a 40 
percent rating under Code 5295 are not met.

As noted, the veteran's chronic low back syndrome includes 
limitation of motion of the spine.  Moderate limitation of 
motion of the lumbar spine warrants a 20 percent rating, and 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. 4.71a, Code 5292.  The medical 
evidence shows that the veteran's lumbar spine is limited in 
motion to some degree due to pain.

The VA's Physician's Guide for Disability Evaluation 
Examinations (rescinded), provides that normal range of 
motion of the lumbar spine is forward flexion to 95 degrees, 
backward extension to 35 degrees, lateral flexion to 40 
degrees and rotation to 35 degrees.  Since diagnostic code 
5292 provides for three levels of disability based upon 
limitation of motion in the four planes of movement in the 
lumbar spine, designated as slight, moderate or severe, we 
can infer that the levels of disability based upon limitation 
of motion correspond generally to ranges of degrees in each 
of the planes of movement.  Accordingly, a slight disability 
would be measured as a loss of motion up to approximately one 
third of the normal range of motion; a moderate disability 
would be measured as a loss of motion between one third and 
two thirds of normal range of motion; and, a severe 
disability would be measured as a loss of motion greater than 
two thirds of normal range of motion.  Under such analysis 
his limitation of motion would be considered no more than 
moderate in degree; certainly the limitation of motion does 
not approach the extreme limitation of motion required for a 
40 percent rating.  Overall, these findings do not show 
severe limitation of motion of the lumbar spine for an 
increased rating under Code 5292. 

Additionally, the VA examiner in February 2002 noted no 
evidence of weakened movement or excessive fatigueability or 
incoordination.  The veteran had normal strength testing and 
there was no evidence of muscle atrophy.  The doctor said 
that even if these findings had been present, it was not 
possible to say whether, when the effects of pain on use and 
during flare-ups were considered, there was additional 
limitation of motion. Therefor, the Board concludes there is 
no such evidence of more than moderate limitation of motion, 
and thus a higher rating under Code 5292 is not warranted.  
38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran and his wife have testified before the 
undersigned Board member and have related additional 
manifestations that they attribute to his service-connected 
low back condition.  These include numbness and tingling in 
his legs that cause the veteran to fall down.  On the most 
recent VA compensation examination the examiner reviewed VA 
outpatient treatment records dating to 2001, and he noted 
that the veteran had complained of numbness and tingling in 
his legs and noted that one CT scan had describe an annular 
bulge at L4-5 with central canal spinal stenosis without disc 
herniation.  In any event the objective examination noted 
normal reflexes and sensations and no radicular pain.  
Intervertebral disc syndrome has not been diagnosed and the 
veteran is not service-connected for an intervertebral disc 
syndrome.  Thus, consideration of the veteran's service-
connected disability under Code 5293 is not warranted.

In sum, there is no basis for an increased rating for the 
veteran's service-connected lumbosacral strain under any code 
of the VA's Schedule for Rating Disabilities.  As the 
preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for chronic low back 
syndrome, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for chronic low back syndrome is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

